By the Court —
Lumpkin, J., delivering the opinion.
In this case, the fact that the deceased came to his death by violence inflicted by a third person, and that the homicide was malicious, is not disputed. And the only question is, who committed the crime ? And the answer to this question depends upon circumstantial evidence, there being no direct proof of the guilt of the prisoner. This embraces a wide range of enquiry.
It has been well remarked, that very few crimes of great enormity, and involving a resort to violence in their perpetration, can be committed without leaving such traces in the circumstances by which they are attended as to lead to the detection and conviction of the perpetrator. It is rare, indeed, that any amount of coolness and calculation, any degree of ingenuity, or any power of foresight, has ever been sufficient to disentangle one from the meshes of that interminable web of circumstances which is interwoven around and into the nature and character of every criminal act. It constitutes one of the great guarantees which God has given, that the perpetrators of crime shall not go unpunished.
Evidence includes all the means by which any alleged matter of fact, the truth of which is submitted to investigation, is established or disproved. None but mathematical proof is susceptible of that high degree of evidence called demonstration, which excludes all possibility of error. Matters of fact are proved by moral evidence alone, and the most that can' be affirmed of such things is, that there is no reasonable doubt concerning them. The true question therefore is, in all criminal trials whether dependent upon positive or circumstantial evidence, not whether it be possible that the conclusion at which the testimony points may be false, but whether there is sufficient proof of its truth to satisfy the mind and conscience beyond a reasonable doubt. In other words, to produce a degree of conviction that one would not hesitate to act upon in matters of the highest concern and importance to his own interest. (Wills on Circumstantial Evidence.)
*269The testimony in this case shows clearly that the prisoner had a motive for committing the crime. He was actuated by jealousy, of a most malignant and terrible character, such as that delineated by Shakespeare in his Moor of Venice. This passion had taken, entire possession of his bosom, and shook the throne of reason to its very centre. It is not shown that any other human being-in the world entertained any hatred toward the deceased. This taken in connection with the facts proven, show that revenge prompted the deed. The satchel, hats and tobacco of Jackson were found with his dead body, while the wounds inflicted upon his person demonstrate that every blow was guided by the most intense malice.
The communication, probably false, made to the Mayor of Milledgeville on the morning of the day when the murder was perpetrated, discloses the deliberate purpose teaming in the brain of the prisoner to kill his victim. His plan was then concocting, and he intended to put the community upon a false trail, hoping thereby to elude suspicion and detection.
When his clothes Were found bespattered with the blood of the slain — which he attempted to wash out — he gave a false account of the cause why they were wet, and a still more false account of the cause of the blood itself. If there was any other way upon earth of accounting for these stains, why did he not explain it ? Here opportunity was afforded him of testifying in his own behalf, and yet the statement he made is proven to be utterly untrue. Had a careful and thorough examination been made, it is more than probable that the traces of brains as well as blood, would have been found upon his apparel.
Leaving out the testimony of Mr. Paine, and the proof would rather lead to the conclusion, that the murder was committed on Sunday night, while the parties were journeying together from. Milledgeville to Scottsboro’, a strange companionship between two such men, one solicited, however, by John, and there is nothing in the proof of* Dr. Lamar, or any other witness, to contradict this 'assumption. But ad- , mitting that Mr. Paine is not mistaken in having seen Jack*270son in Milledgeville at half past eight o’clock on that particular night, and that Mr. Thomas overheard the violent altercation the next morning, and that this was the death struggle between the combatants, in which Jackson came to his end, still we challenge the closest scrutiny of the testimony and venture the assertion, that there is nothing in all this inconsistent with the idea that John was the slayer of Jackson. It seems to be assumed in the argument that a complete alibi is proven as to the prisoner Monday morning, the witness, Christianna, swears that John came to her house Sunday night, and went out before day, but she does not know at what time he left, and Freeny testifies that she saw John coming from Miss MacDonald’s about day-break, and this vague testimony is the whole of the proof upon this subject.
So that in either view of this case, whether the murder took place in the early part of Sunday night, or about day on Monday morning, John has failed by the able efforts of , his distinguished counsel, to free himself from the charge of blood-guiltiness, which the testimony fixes upon him and none other.
We cannot grant a new trial on the ground of newly discovered evidence, because the application is not supported by the usual showing. But mainly for the reason that Rabun Collins substantially testifies to the same facts that Mr. Thomas, it is alleged, would prove. And further, that conceding the truth of the statement, in our opinion of this case, as we have already endeavored to show, it would not, and ought not, to change the verdict of the jury.
While we pity the prisoner therefore, who believed, whether rightfully or not, that his wife’s affections had been stolen from him by another, and he was thereby maddened to visit with condign punishment, the supposed wrong-doer, yet he must remember that human law, as well as the Divine Lawgiver, has said, “ vengeance is mine, and I will repay.”
Let the judgment be affirmed.